DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2020 has been entered.
Applicant amended claims 21, 30, and 36 in the amendment filed on 01/14/2021.
The claims 21-40 are pending.


Response to Arguments
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 21-40 are rejected under 35 U.S.C. 103 as being unpatentable over Pabla et al (US Publication No. 2004/0064693 A1) in view of Brandt et al (US Publication No. 2013/0159723 A1).
With respect to claim 21, Pabla teaches a hybrid distributed hash table (DHT) system (Abstract), comprising a network (Fig. 1; 13; 29); a plurality of storage devices (peers); and 
a central directory in communication with the plurality of storage devices via the network, the central directory configured to receive registration information separately from each of the plurality of storage devices and maintain a registry of the plurality of storage devices (paragraph 0014-0016; 0099; 0178-0186 disclose distributed index stored on the peer nodes including rendezvous peers), wherein the central directory receives registration information from a first storage device of the plurality of storage devices, the registration information including at least an address of the first storage device (paragraph 0014-0016; 0099; 0178-0186 disclose distributed index including addresses stored on the peer nodes including rendezvous peers), and wherein the central directory generates, for the first storage device, lease terms comprising a time period until which a contact information associated with the first storage device will be registered with the central directory, and wherein the central directory delivers the lease terms to the first storage device (paragraph 0178-0186; 0516; 0558; 00559 disclose explicit connection associated with a lease between a peer and a rendezvous peer).
	Pabla does not explicitly disclose the registry comprising the registration information for each storage device of the plurality of storage devices.
	However, Brandt teaches the registry comprising the registration information for each storage device of the plurality of storage devices (paragraph 0023-0025; 0051; 0059 disclose network service element providing registration information to a registration module as a directory or central repository of information about network service elements within the network 

With respect to claim 22, Pabla teaches wherein the first storage device calendars a future communication with the central directory based on the lease terms (paragraph 0178-0186; 0516; 0558; 00559).

With respect to claim 23, Pabla teaches wherein the future communication comprises a request for an updated lease, a change in state of the lease terms or a combination thereof (paragraph 0178-0186; 0516; 0558; 00559).

With respect to claim 24, Pabla teaches wherein the first storage device sends a request to the central directory for the address for a second storage device of the plurality of storage devices (paragraph 0014-0016; 0099; 0178-0186); and wherein the central directory sends, to the first storage device, the address for the second storage device if the address for the second storage device is in the registry (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 25, Pabla teaches wherein the first storage device is configured to communicate with at least a second storage device of the plurality of storage devices using the address (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 26, Pabla teaches wherein the first storage device sends a request to the central directory for the address for a second storage device of the plurality of storage devices, determines that the central directory has not responded within a predetermined period 

With respect to claim 27, Pabla teaches wherein the first storage device sends a request to the central directory for the address for a second storage device of the plurality of storage devices, receives a notice from the central directory, the notice indicating that the address for the second storage device is not available, and conducts a successive lookup of a closest known address until the address is located (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 28, Pabla teaches wherein the first storage device sends a request to the central directory for the address for a second storage device of the plurality of storage devices, initiates a successive lookup before checking the central directory, and terminates the successive lookup if the central directory responds with the address for the second storage device (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 29, Pabla teaches wherein one or more storage devices of the plurality of storage devices send registration information to the central directory automatically on a periodic basis (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 30, Pabla teaches a computer implemented method for registering a first remote storage device in a network, comprising: receiving, at the first remote storage device, lease terms from a central directory, wherein the lease terms comprises a time period until which a contact information associated with the first remote storage device will be registered with the central directory (paragraph 0178-0186; 0516; 0558; 00559 disclose explicit connection associated with a lease between a peer and a rendezvous peer); sending, from the first remote storage device, registration information to the central directory according to the 
Pabla does not explicitly disclose the registry comprising the registration information for each storage device of the plurality of storage devices.
However, Brandt teaches the registry comprising the registration information for each storage device of the plurality of storage devices (paragraph 0023-0025; 0051; 0059 disclose network service element providing registration information to a registration module as a directory or central repository of information about network service elements within the network service) in order to provide a distributed network service (paragraph 0023). Therefore, based on Pabla in view of Brandt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brandt to the system of Pabla in order to provide a distributed network service.

With respect to claim 31, Pabla teaches wherein the future communication comprises a request for an updated lease, a change in state of the lease terms or a combination thereof (paragraph 0178-0186; 0516; 0558; 00559).

With respect to claim 32, Pabla teaches comprising: sending a request to the central directory for the address for a second storage device of the plurality of storage devices (paragraph 0014-0016; 0099; 0178-0186); and receiving the address from the central directory if the address is in the registry (paragraph 0014-0016; 0099; 0178-0186).



With respect to claim 34, Pabla teaches sending a request to the central directory for the address for a second storage device of the plurality of storage devices (paragraph 0014-0016; 0099; 0178-0186); receiving a notice from the central directory, the notice indicating that the address is not available; and conducting a successive lookup of a closest known address until the address is located (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 35, Pabla teaches sending a request to the central directory for the address for a second storage device of the plurality of storage devices (paragraph 0014-0016; 0099; 0178-0186); initiating a successive lookup before checking the central directory (paragraph 0014-0016; 0099; 0178-0186); and terminating the successive lookup if the central directory responds with the address (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 36, Pabla teaches an apparatus for registering a first storage device in a network (Abstract), comprising: a processor; a memory in electronic communication with the processor; and instructions stored in the memory, the instructions being executable by the processor to: receive, at a central directory, registration information from the first storage device of a plurality of storage devices, the registration information including at least an address of the first storage device (paragraph 0014-0016; 0099; 0178-0186 disclose distributed index including addresses stored on the peer nodes including rendezvous peers); generate lease 
 Pabla does not explicitly disclose the registry comprising the registration information for each storage device of the plurality of storage devices.
However, Brandt teaches the registry comprising the registration information for each storage device of the plurality of storage devices (paragraph 0023-0025; 0051; 0059 disclose network service element providing registration information to a registration module as a directory or central repository of information about network service elements within the network service) in order to provide a distributed network service (paragraph 0023). Therefore, based on Pabla in view of Brandt, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Brandt to the system of Pabla in order to provide a distributed network service.

With respect to claim 37, Pabla teaches receiving, based at least in part on the lease terms, subsequent communication from the first storage device (paragraph 0178-0186; 0516; 0558; 00559).

With respect to claim 38, Pabla teaches wherein the subsequent communication comprises a request for an updated lease, a change in state of the lease terms or a combination thereof (paragraph 0178-0186; 0516; 0558; 00559).

With respect to claim 39, Pabla teaches receiving, from the first storage device, a request for the address for a second storage device of the plurality of storage devices; and sending the address for the second storage device to the first storage device if the address for the second storage device is in the registry (paragraph 0014-0016; 0099; 0178-0186).

With respect to claim 40, Pabla teaches receiving, from the first storage device, a request to the central directory for the address for a second storage device of the plurality of storage devices; sending, to the first storage device, a notice indicating that the address for the second storage device is not available (paragraph 0014-0016; 0099; 0178-0186).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEIKH T NDIAYE whose telephone number is (571)270-3914.  The examiner can normally be reached on Monday-Friday 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOON H HWANG can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CHEIKH T NDIAYE/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        

3/12/2021